Citation Nr: 1338292	
Decision Date: 11/21/13    Archive Date: 12/06/13

DOCKET NO.  08-12 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel



INTRODUCTION

The Veteran served on active duty from June 2002 to March 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

This matter was previously before the Board in September 2011 at which time it was remanded for additional development.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that an Informal Hearing Presentation has been submitted on behalf of the Veteran by his representative.  This has been considered by the Board in adjudicating this matter.  The remaining documents in the Virtual VA paperless claims file are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


REMAND

After considering this matter, and for reasons expressed immediately below, the Board finds that this case must be again remanded for further development of the record.  

In the Board's September 2011 remand, the Agency of Original Jurisdiction (AOJ) was directed to schedule the Veteran for a VA examination to determine the etiology of his bilateral pes planus.  The examiner was specifically instructed to discuss whether the Veteran's bilateral pes planus was a congenital "disease" or congenital "defect."  If the examiner determined that the Veteran's bilateral pes planus was a congenital defect, then he or she was instructed to discuss whether such defect was subjected to a superimposed disease or injury which created an additional disability.  If, in the alternative, the examiner concluded that the Veteran's bilateral pes planus was either a congenital disease, or a preexisting acquired disability, then he or she was asked to address whether the pes planus underwent a permanent increase in severity during the Veteran's active military service, and if so, whether the permanent increase in severity during service was due to the natural progress of the condition.  

Pursuant to the September 2011 remand, the Veteran was afforded a VA examination in November 2011, at which time the VA examiner diagnosed the Veteran with bilateral pes planus, and determined that this condition was a disease that was capable of deteriorating and improving.  According to the examiner, the Veteran's disease worsened during his period of service, but improved after he left service.  The examiner further concluded that this pre-existing acquired disability did not undergo a permanent increase in severity during service.  Unfortunately, the Board is unclear as to how the examiner arrived at this conclusion.  Namely, the Board is left to question what the examiner observed either within the claims file, or when evaluating the Veteran that led him to conclude that the Veteran's condition had since improved since his period of active service.  

A brief historical overview reflects that at the May 2002 enlistment examination, the Veteran was shown to have "mild" pes planus that was asymptomatic.  An August 2003 medical consultation report reflects that the Veteran presented at the orthopedic clinic with complaints of back pain.  During this treatment visit, it was noted that the Veteran had bilateral pes planus and he was thereafter evaluated for orthotics.  At the January 2004 separation examination, the medical examiner noted that the Veteran had "moderate" pes planus that was asymptomatic.  The remainder of the service treatment records is clear for any complaints of, or treatment for, foot pain.  

The Veteran was afforded a VA examination in connection to his bilateral foot condition in January 2007, at which time, the VA examiner, upon reviewing the claims file and evaluating the Veteran, determined that the Veteran's bilateral pes planus had its onset prior to active service with no permanent aggravation by military service.  

At the November 2011 VA examination, the examiner noted that the Veteran experienced pain when using his feet, and further noted that the Veteran had "decreased longitudinal arch height on weight-bearing."  The examiner also observed signs of marked pronation of the right foot, and noted that the Veteran had 'inward' bowing of the Achilles' tendon in both feet.  

Based on the evidence of record and the examination findings, the Board remains uncertain as to what the November 2011 examiner specifically relied upon when reaching the conclusion that the Veteran's condition had improved since leaving service.  Furthermore, if the Veteran's bilateral foot condition did improve after he left service, the Board is still unclear as to when this condition improved.  The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  See also Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions.)  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (noting that a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two).  

In light of the fact that the examiner failed to reference or identify documentation within the record, physical examination findings, or the medical theories or principles that led him to conclude that the Veteran's pre-existing disorder did not undergo a permanent increase in severity during service, and had, in fact, improved since he was discharged from service, the Board finds that further clarification is required to identify the basis for the conclusion that improvement occurred and to indicate when the improvement occurred.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims file to the November 2011 VA examiner or (if unavailable) to another qualified examiner to address the Veteran's bilateral pes planus.  The claims folder, a copy of any medical records on Virtual VA, and a copy of this Remand must be made available to, and reviewed by, the examiner.  The reviewer's report must reflect consideration of the Veteran's documented medical history and assertions.  

The reviewer must provide further discussion regarding the November 2011 opinion that the Veteran's current acquired bilateral pes planus pre-existed his service and did not undergo a permanent increase in severity during service.  Specifically, the examiner must discuss whether any such disability underwent a permanent increase in severity during service that was beyond its natural progression.  

If the reviewer finds that the Veteran's pre-existing bilateral foot disability did undergo an increase in severity during service that was not permanent in nature, and the Veteran's bilateral foot disability has improved since his discharge from service, the reviewer should point to the evidence or medical precepts that clearly and unmistakably show that any worsening of the bilateral pes planus was not permanent in nature.  In particular, the reviewer must discuss with specificity the evidence in the record that led to the conclusion that the Veteran's pre-existing bilateral foot disability improved after his discharge from service, in light of the physical examination findings and the Veteran's ongoing complaints of bilateral foot symptoms.  Namely, the reviewer should reference documentation within the record, physical examination findings, and/or medical theories or principles that led to the conclusion that the Veteran's bilateral pes planus worsened in service, but has improved since.  Also, the reviewer should identify documentation within the record and/or any physical examination findings which show the approximate point in time when the Veteran's bilateral foot condition improved.  

The reviewer must provide a thorough and well-reasoned rationale for all opinions provided.  The reviewer must specifically review the Veteran's service treatment records and comment upon them in the context of any opinion provided.  A detailed explanation for all conclusions reached by the reviewer must be provided.  

(If the reviewer is no longer available, or the reviewer determines that another examination is necessary to arrive at any requested opinion, an examination should be scheduled and the Veteran notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claims.  See 38 C.F.R. § 3.655(b) (2013).  The reviewer should provide the opinions requested above.)  

2.  The adjudicator must ensure that the requested medical reports comply with this remand and the questions presented in the request.  If any report is deficient in any manner, it must be returned to the reviewer for necessary corrective action, as appropriate.  

3.  After completing the requested actions and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


